         Case 18-81259             Doc 31     Filed 02/11/19 Entered 02/11/19 12:08:43                                   Desc Main
                                                Document     Page 1 of 8
                                           UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF ILLINOIS
                                                    WESTERN DIVISION

              In re: FASSLER, BARBARA S.                                                        § Case No. 18-81259
                                                                                                §
                                                                                                §
         Debtor(s)                                                                              §

                                           TRUSTEE'S FINAL REPORT (TFR)

                The undersigned trustee hereby makes this Final Report and states as follows:

               1. A petition under Chapter 7 of the United States Bankruptcy Code
       was filed on June 13, 2018. The undersigned trustee was appointed on June 13, 2018.

                 2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                3. All scheduled and known assets of the estate have been reduced to cash, released to
       the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
       pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
       disposition of all property of the estate is attached as Exhibit A.
                 4. The trustee realized the gross receipts of                      $                  5,000.00

                                    Funds were disbursed in the following amounts:
                                    Payments made under an
                                      interim distribution                                                  0.00
                                    Administrative expenses                                                 0.00
                                    Bank service fees                                                      10.00
                                    Other payments to creditors                                             0.00
                                    Non-estate funds paid to 3rd Parties                                    0.00
                                    Exemptions paid to the debtor                                           0.00
                                    Other payments to the debtor                                            0.00
                             Leaving a balance on hand of 1                         $                  4,990.00
       The remaining funds are available for distribution.

               5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
       account.




              1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
account of the disbursement of the additional interest.

      UST Form 101-7-TFR (05/1/2011)
         Case 18-81259              Doc 31  Filed 02/11/19 Entered 02/11/19 12:08:43 Desc Main
                                              Document
                 6. The deadline for filing non-governmental Page in
                                                             claims 2 this
                                                                      of 8case was 11/29/2018
       and the deadline for filing governmental claims was 12/10/2018. All claims of each class
       which will receive a distribution have been examined and any objections to the allowance
       of claims have been resolved. If applicable, a claims analysis, explaining why payment on any
       claim is not being made, is attached as Exhibit C .

                 7. The Trustee's proposed distribution is attached as Exhibit D .

               8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
       $1,250.00. To the extent that additional interest is earned before case closing, the maximum
       compensation may increase.

                The trustee has received $0.00 as interim compensation and now requests the
       sum of $1,250.00, for a total compensation of $1,250.00. 2 In addition, the trustee
       received reimbursement for reasonable and necessary expenses in the amount of $0.00
       and now requests reimbursement for expenses of $34.96, for total expenses of
              2
       $34.96.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
       foregoing report is true and correct.

       Date: 01/15/2019                    By: /s/JOSEPH D. OLSEN
                                               Trustee, Bar No.:




       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. §1320.4(a)(2) applies.




            2 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph
may be higher than the amounts listed in the Trustee's Proposed Distribution (Exhibit D)

       UST Form 101-7-TFR (05/1/2011)
                         Case 18-81259                       Doc 31        Filed 02/11/19 Entered 02/11/19 12:08:43                                          Desc Main
                                                                             Document     Page 3 of 8
                                                                                                                                                                                 Exhibit A


                                                                                        Form 1                                                                                   Page: 1

                                             Individual Estate Property Record and Report
                                                              Asset Cases
Case Number: 18-81259                                                                           Trustee:        (330400)     JOSEPH D. OLSEN
Case Name:         FASSLER, BARBARA S.                                                          Filed (f) or Converted (c): 06/13/18 (f)
                                                                                                §341(a) Meeting Date:        07/31/18
Period Ending: 01/15/19                                                                         Claims Bar Date:             11/29/18

                                  1                                             2                          3                       4                    5                   6

                     Asset Description                                    Petition/               Estimated Net Value          Property            Sale/Funds          Asset Fully
          (Scheduled And Unscheduled (u) Property)                      Unscheduled          (Value Determined By Trustee,    Abandoned            Received by      Administered (FA)/
                                                                           Values               Less Liens, Exemptions,       OA=§554(a)            the Estate       Gross Value of
Ref. #                                                                                              and Other Costs)                                                Remaining Assets

 1        1746 Mound Hill Road, Dixon, IL 61021-0000, Lee                       71,620.00                          0.00                                      0.00                    FA

 2        2010 Pontiac Vibe, 140,000 miles. Entire propert                       3,750.00                      1,350.00                                      0.00                    FA

 3        Household Goods and Furnishings: Refrigerator -                        1,445.00                       400.00                                       0.00                    FA

 4        Dolls - $50                                                                50.00                         0.00                                      0.00                    FA

 5        Wearing apparel                                                           200.00                         0.00                                      0.00                    FA

 6        Misc. jewelry                                                             200.00                         0.00                                      0.00                    FA

 7        Cash                                                                       40.00                         0.00                                      0.00                    FA

 8        Checking: Sterling Federal Bank                                        1,000.00                          0.00                                      0.00                    FA

 9        Checking: US Bank                                                         150.00                         0.00                                      0.00                    FA

10        MetLife life insurance: None                                           3,238.00                      2,123.00                                  1,666.67                    FA

11        MetLife Life Insurance: None                                           2,961.00                      2,561.00                                  1,666.67                    FA

12        Illinois Mutual Life Insurance: Debtor's childre                       1,891.00                      1,891.00                                  1,666.66                    FA

 12      Assets         Totals (Excluding unknown values)                   $86,545.00                      $8,325.00                                   $5,000.00                 $0.00



      Major Activities Affecting Case Closing:

      Initial Projected Date Of Final Report (TFR):           January 4, 2019                     Current Projected Date Of Final Report (TFR):       January 4, 2019




                                                                                                                                                  Printed: 01/15/2019 10:33 AM   V.14.14
                         Case 18-81259                  Doc 31         Filed 02/11/19 Entered 02/11/19 12:08:43                                                  Desc Main
                                                                         Document     Page 4 of 8
                                                                                                                                                                                    Exhibit B


                                                                                   Form 2                                                                                            Page: 1

                                                   Cash Receipts And Disbursements Record
Case Number:         18-81259                                                                         Trustee:              JOSEPH D. OLSEN (330400)
Case Name:           FASSLER, BARBARA S.                                                              Bank Name:            Rabobank, N.A.
                                                                                                      Account:              ******4866 - Checking Account
Taxpayer ID #:       **-***7928                                                                       Blanket Bond:         $1,500,000.00 (per case limit)
Period Ending: 01/15/19                                                                               Separate Bond: N/A

   1             2                           3                                      4                                                   5                    6                  7

 Trans.     {Ref #} /                                                                                                               Receipts        Disbursements            Checking
  Date      Check #           Paid To / Received From                Description of Transaction                    T-Code              $                  $               Account Balance
10/09/18                   Sterling Federal Bank             Cashier's check on behalf of Barbara Fassler                                5,000.00                                   5,000.00
                                                             re compromise of life insurance controversy
                                                             pursuant to 10/1/2018 Order (Doc 28).
               {10}                                             Compromise of                     1,666.67       1129-000                                                           5,000.00
                                                                controversy re insurance
                                                                policies
               {11}                                             Compromise of                     1,666.67       1129-000                                                           5,000.00
                                                                controversry re insurance
                                                                policies.
               {12}                                             Compromise of                     1,666.66       1129-000                                                           5,000.00
                                                                controversry re insurance
                                                                policies.
10/31/18                   Rabobank, N.A.                    Bank and Technology Services Fee                    2600-000                                          5.00             4,995.00
11/30/18                   Rabobank, N.A.                    Bank and Technology Services Fee                    2600-000                                          5.00             4,990.00
12/31/18                   Rabobank, N.A.                    Bank and Technology Services Fee                    2600-000                                          5.00             4,985.00
01/04/19                   Rabobank, N.A.                    Bank and Technology Services Fee                    2600-000                                         -5.00             4,990.00
                                                             Adjustment

                                                                                  ACCOUNT TOTALS                                         5,000.00                 10.00          $4,990.00
                                                                                            Less: Bank Transfers                             0.00                  0.00
                                                                                  Subtotal                                               5,000.00                 10.00
                                                                                            Less: Payments to Debtors                                              0.00
                                                                                  NET Receipts / Disbursements                          $5,000.00                $10.00

                                  Net Receipts :         5,000.00
                                                                                                                                          Net             Net                    Account
                                    Net Estate :        $5,000.00                 TOTAL - ALL ACCOUNTS                                  Receipts     Disbursements               Balances

                                                                                  Checking # ******4866                                  5,000.00                 10.00             4,990.00

                                                                                                                                        $5,000.00                $10.00          $4,990.00




{} Asset reference(s)                                                                                                                            Printed: 01/15/2019 10:33 AM        V.14.14
                    Case 18-81259              Doc 31           Filed 02/11/19 Entered 02/11/19 12:08:43                              Desc Main
                                                                  Document     Page 5 of 8
Printed: 01/15/19 10:33 AM                                                                                                                            Page: 1

                                           Exhibit "C" - Analysis of Claims Register
                                              Case: 18-81259 FASSLER, BARBARA S.

  Case Balance:        $4,990.00                Total Proposed Payment:              $4,990.00                    Remaining Balance:             $0.00

                                                                  Amount            Amount               Paid           Claim          Proposed       Remaining
Claim #   Claimant Name                     Type                   Filed            Allowed             to Date        Balance         Payment          Funds

          Attorney Joseph D Olsen         Admin Ch. 7              826.50             826.50               0.00           826.50            826.50       4,163.50
          <3110-00 Attorney for Trustee Fees (Trustee Firm)>
          JOSEPH D. OLSEN                 Admin Ch. 7               34.96              34.96               0.00            34.96             34.96       4,128.54
          <2200-00 Trustee Expenses>
          JOSEPH D. OLSEN                 Admin Ch. 7             1,250.00           1,250.00              0.00         1,250.00        1,250.00         2,878.54
          <2100-00 Trustee Compensation>

   1      Quantum3 Group LLC as           Unsecured                610.12             610.12               0.00           610.12             11.30       2,867.24
          agent for
   2      Discover Bank                   Unsecured               3,345.90           3,345.90              0.00         3,345.90             61.96       2,805.28
   3      U.S. Bank National              Unsecured               5,248.41           5,248.41              0.00         5,248.41             97.19       2,708.09
          Association
   4      Capital One Bank (USA),         Unsecured               2,269.51           2,269.51              0.00         2,269.51             42.03       2,666.06
          N.A.
   5      Sauk Valley Bank                Unsecured            142,115.00          142,115.00              0.00       142,115.00        2,631.60           34.46
   6      Verizon                         Unsecured                308.26             308.26               0.00           308.26               5.71        28.75
   7      Department Stores National      Unsecured               1,552.51           1,552.51              0.00         1,552.51             28.75          0.00
          Bank


                      Total for Case 18-81259 :                $157,561.17       $157,561.17              $0.00      $157,561.17        $4,990.00




                                                                        CASE SUMMARY
                                                    Amount             Amount               Paid             Proposed              % paid
                                                     Filed             Allowed             to Date           Payment

          Total Administrative Claims :            $2,111.46           $2,111.46                $0.00         $2,111.46       100.000000%

             Total Unsecured Claims :          $155,449.71           $155,449.71                $0.00         $2,878.54            1.851750%
           Case 18-81259        Doc 31       Filed 02/11/19 Entered 02/11/19 12:08:43                Desc Main
                                               Document     Page 6 of 8


                                  TRUSTEE'S PROPOSED DISTRIBUTION                                        Exhibit D

             Case No.: 18-81259
             Case Name: FASSLER, BARBARA S.
             Trustee Name: JOSEPH D. OLSEN
                                                Balance on hand:                          $             4,990.00
              Claims of secured creditors will be paid as follows:

Claim         Claimant                              Claim Allowed Amount Interim Payments               Proposed
No.                                               Asserted       of Claim          to Date              Payment
                                                       None
                                                Total to be paid to secured creditors:    $                 0.00
                                                Remaining balance:                        $             4,990.00

              Applications for chapter 7 fees and administrative expenses have been filed as follows:
Reason/Applicant                                              Total Requested Interim Payments        Proposed
                                                                                        to Date       Payment
Trustee, Fees - JOSEPH D. OLSEN                                       1,250.00                0.00        1,250.00
Trustee, Expenses - JOSEPH D. OLSEN                                      34.96                0.00            34.96
Attorney for Trustee, Fees - Attorney Joseph D Olsen                   826.50                 0.00           826.50
                            Total to be paid for chapter 7 administration expenses:       $             2,111.46
                            Remaining balance:                                            $             2,878.54

               Applications for prior chapter fees and administrative expenses have been filed as follows:
Reason/Applicant                                              Total Requested Interim Payments        Proposed
                                                                                        to Date       Payment
                                                       None
                            Total to be paid for prior chapter administrative expenses:   $                 0.00
                            Remaining balance:                                            $             2,878.54

             In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $0.00 must be paid in advance of any dividend to
        general (unsecured) creditors.
              Allowed priority claims are:
Claim         Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                   of Claim          to Date          Payment
                                                       None




   UST Form 101-7-TFR (05/1/2011)
           Case 18-81259         Doc 31      Filed 02/11/19 Entered 02/11/19 12:08:43                  Desc Main
                                               Document     Page 7 of 8




                                                 Total to be paid for priority claims:      $                0.00
                                                 Remaining balance:                         $            2,878.54
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

            Timely claims of general (unsecured) creditors totaling $ 155,449.71 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 1.9 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments            Proposed
No                                                                   of Claim          to Date           Payment
  1            Quantum3 Group LLC as agent for                           610.12                 0.00          11.30
  2            Discover Bank                                           3,345.90                 0.00          61.96
  3            U.S. Bank National Association                          5,248.41                 0.00          97.19
  4            Capital One Bank (USA), N.A.                            2,269.51                 0.00          42.03
  5            Sauk Valley Bank                                     142,115.00                  0.00       2,631.60
  6            Verizon                                                   308.26                 0.00              5.71
  7            Department Stores National Bank                         1,552.51                 0.00          28.75
                             Total to be paid for timely general unsecured claims:          $            2,878.54
                             Remaining balance:                                             $                0.00


            Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments            Proposed
No                                                                   of Claim          to Date           Payment
                                                       None
                             Total to be paid for tardy general unsecured claims:           $                0.00
                             Remaining balance:                                             $                0.00




  UST Form 101-7-TFR (05/1/2011)
           Case 18-81259         Doc 31     Filed 02/11/19 Entered 02/11/19 12:08:43                  Desc Main
                                              Document     Page 8 of 8




             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments           Proposed
No                                                                   of Claim          to Date          Payment
                                                       None
                                                Total to be paid for subordinated claims: $                0.00
                                                Remaining balance:                        $                0.00




  UST Form 101-7-TFR (05/1/2011)
